DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a single method in the reply filed on 7/15/2021 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
The elected species read upon claims 1-5, 8-11 and 16-18.  Claims 6-7, 12-15 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  
Claim Objections
Claim 1 recites the following: 
“A method of inhibiting an activation of a pattern recognition receptor (PRR) to treat an inflammatory or immune response which is induced by the PRR which comprises administering to a patient in need thereof an agent comprising a nucleic acid scavenger in an amount and under conditions such that the inhibition of the activation is effected, wherein the PRR is activated by a nucleic acid, wherein the agent binds the nucleic acid and is a selected from the group consisting of a dendronized polymer comprising a propargyl core and dendritic polyamidoamine side chains; a polydopamine-laponite; and a block copolymer that includes ε-caprolactone blocks.”

As drafted, the claim is cumbersome.  The following is suggested:  
“A method of treating an inflammatory disease or an immune response comprising administering to a patient in need thereof a therapeutically effective amount of an agent selected from the group consisting of a dendronized polymer comprising a propargyl core and dendritic polyamidoamine side chains, a polydopamine-laponite, and a block copolymer that includes ε-caprolactone blocks;

wherein the inflammatory disease or immune response to be treated is induced by a nucleic acid-activated pattern recognition receptor (PRR); and

wherein administration of the agent binds the nucleic acid thereby inhibiting activation of the PRR.”

Claim 18, Line 4 recites the following:
“cardiovascular disease, cancer bacterial sepsis, multiple sclerosis, chronic obstructive pulmonary”

A comma is missing between cancer and bacterial sepsis.
In view of the foregoing, claims 1 and 18 are objected.
Claim Rejections - 35 USC § 112 (a)
Claim 17 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 17 is drawn to the method of claim 1 (which entails administration of an agent which inhibits nucleic acid-induced activation of a pattern recognition receptor (more specifically, a TLR) to a patient in need thereof) wherein the agent does affect lipopolysaccharide-mediated inflammation.
The Specification states only that “[t]he administration of the agent results in a reduction in the acute inflammatory response in the patient and does not affect lipopolysaccharide-mediated inflammation” (Page 5, Lines 13-15).
As such, written description support is lacking for the method of claim 17, wherein administration of the agent DOES affect lipopolysaccharide-mediated inflammation.  
Applicant is required to provide sufficient written support for the limitations recited in claim 17 in the Specification or claims, as-filed, or remove these limitations from the claim in response to this Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-9, 11, 16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sullenger (US 2012/0183564) in view of Chu et al (Acc Chem Res 45:1089-1099, 2012) and Bougard et al (Langmuir 23:2339-2345, 2007).
Claim 1 is drawn to a method of inhibiting nucleic acid-induced activation of a pattern recognition receptor (PRR) (more specifically, a toll-like receptor (TLR) (claim 2), even more specifically, TLR9 (claim 3)) to treat an inflammatory or immune response mediated by said activated PRR, the method comprising administering to a patient in need thereof an agent comprising a nucleic acid scavenger (more specifically, PCL-b-PDMAEMA block copolymer (claim 8)) wherein said agent inhibits activation of the PRR by binding the nucleic acid.
Sullenger teaches “a method of inhibiting nucleic acid-induced activation of… TLRs using an agent that binds to the nucleic acid (‘nucleic acid binding agent’)” (Abstract), in particular, TLR9 (Paragraph 0029), wherein the “[n]ucleic acid binding agents of the invention can include compounds of types described in Table 1” (Paragraph 0027) which includes PDMAEMA (Table 1, Page 9: Poly (N,N’-dimethylacrylamide), PDMA), as well as methods “of controlling… inflammatory responses associated with the activation of TLRs” (Paragraph 0030).
As such, Sullenger differs from the instantly claimed method in that Sullenger teaches administration of the cationic polymer PDMAEMA but does not teach administration of PCL-b-PDMAEMA block copolymer.
However, as further taught by Sullenger, “[o]ne concern about using cationic polymers as therapeutic agents it their potential toxicity since certain cationic carriers are known to have high cytotoxicity” (Paragraph 0047).
Indeed, Chu et al similarly teach that, although “[c]ationic polymers have been extensively studied for nucleic acid delivery applications… toxicity and particle stability have limited their clinical applications” (Page 1089).  
Yet, as further taught by Chu et al, “[b]lock copolymers that form micellar structures may provide advantages such as increased particle stability [and] decreased surface charge resulting in reduced cytotoxicity” (Page 5).
Significantly, Bougard et al teach “PCL/PDMAEMA diblock copolymers” and “[t]he self-assembly of the copolymers into micellar aggregates” (Abstract).
Based on all of the foregoing, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Sullenger so as to administer PCL-b-PDMAEMA block copolymer in place of PDMAEMA.  Considering the problems associated with administration of cationic polymers, such as toxicity and particle stability (as taught by Sullenger and Chu et al), the ordinarily skilled artisan would have been motivated to PCL-b-PDMAEMA block copolymer - which, as taught by Bougard et al, self assembles into micellar aggregates - since “[b]lock copolymers that form micellar structures may provide advantages such as increased particle stability [and] decreased surface charge resulting in reduced cytotoxicity” (as taught by Chu et al) with a reasonable expectation of success.
Accordingly, claims 1-3 and 8 are rejected as prima facie obvious.
Claim 4 is drawn to the method of claim 1 wherein the agent binds the nucleic acid in a manner that is independent of the sequences, structure or chemistry of the nucleic acid.
As taught by Sullenger, the nucleic acid binding agent “binds to the nucleic acid… in a manner that is independent of the nucleotide sequence, the chemistry and/or the structure of the nucleic acid(s) responsible for inducing TLR activation” (Abstract).
Accordingly, claim 4 is also rejected as prima facie obvious.
Claims 5 and 9 are drawn to the method of claim 1 wherein the agent is a water soluble cationic polymer, a cationic nanoparticle, or a cationic micro-particle (claim 5), more specifically, a microparticle (claim 9).
At the outset, PDMAEMA as well as PCL-b-PDMAEMA block copolymer are cationic polymers.  And, as further taught by Sullenger, the nucleic acid binding agents include “nucleic acid binding polymers incorporated into microparticles or nanoparticles or beads” (Paragraph 0034).
Accordingly, claims 5 and 9 are also rejected as prima facie obvious.
Claims 11 and 16 are drawn to the method of claim 1 wherein the nucleic acid (to be scavenged) is released from dead or damaged cells of the patient (claim 11
As taught by Sullenger, “[t]he present invention provides a method of controlling… inflammatory responses associated with activation of TLRs.  Such responses play a role in the pathogenesis of diseases/disorders that are associated with the presence in the circulation of the patient of free nucleic acids… released from dead or damaged host cells” (Paragraph 0030).
Accordingly, claims 11 and 16 are also rejected as prima facie obvious.
Claim 18 is drawn to the method of claim 1 wherein the patient suffers from a disease including rheumatoid arthritis.
As taught by Sullenger, “[s]pecific diseases/disorders that can be treated using nucleic acid binding agents of the invention include… rheumatoid arthritis” (Paragraph 0030).
Accordingly, claim 18 is also rejected as prima facie obvious.
Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sullenger (US 2012/0183564) in view of Chu et al (Acc Chem Res 45:1089-1099, 2012) and Bougard et al (Langmuir 23:2339-2345, 2007) as applied to claims 1-5, 8-9, 11, 16 and 18 above, as further evidenced by Calder (Clinical and Experimental Allergy 30:908-911, 2000).
Claim 10 is drawn to the method of claim 1, wherein the patient was exposed to (or further comprising exposing the patient to) a nucleic acid prior to administering the agent.
The prior art do not teach the exposure of the patient to (or exposing the patient to) a nucleic acid prior to administering the agent.
Yet, as evidenced by Calder
Since the patient to be treated according to the prima facie obvious method would not reasonably be limited to “patients receiving a nucleic acid-, nucleotide-, or nucleoside-free total parenteral or enteral formulation or infants receiving solely nucleic acid-, nucleotide-, or nucleoside-free formula”, it is asserted, absent evidence to the contrary, that said patient would entail a patient that had previously been exposed to a nucleic acid.
Accordingly, claim 10 is also rejected as prima facie obvious.
Claim 18 is additionally rejected under 35 U.S.C. 103(a) as being unpatentable over Sullenger (US 2012/0183564) in view of Chu et al (Acc Chem Res 45:1089-1099, 2012) and Bougard et al (Langmuir 23:2339-2345, 2007) as applied to claims 1-5, 8-9, 11, 16 and 18 above, in further view of Kandimalla et al (US 8,853,375).
Claim 18 is drawn to the method of claim 1 wherein the patient suffers from a disease including an infectious disease, cardiovascular disease, cancer, bacterial sepsis, multiple sclerosis, systemic lupus erythematosus, rheumatoid arthritis, COPD, obesity, psoriasis and inflammatory bowel disease (wherein Applicant elected IBS).
As discussed above, Sullenger teach administration of a nucleic acid binding agent as a “method of controlling… inflammatory responses associated with activation of TLRs (e.g.,… TLR9)”, wherein “[s]pecific diseases/disorders that can be treated using nucleic acid binding agents of the invention include infectious diseases, cardiovascular disease, cancer, bacterial sepsis, multiple sclerosis, systemic lupus erythematosus, rheumatoid arthritis, COPD, obesity and psoriasis” (Paragraph 0030).
However, Sullenger do not teach the treatment of IBS
Yet, Kandimalla et al teach “TLR9 antagonist compounds” and their “use in the… treatment of… inflammation, inflammatory bowel disease, lupus… infection, sepsis, cancer” and so on (Abstract).
As such, it would have been prima facie obvious to extend the method of Sullenger to the treatment of IBS.  A person of ordinary skill in the art would have reasonably recognized that the administration of a nucleic acid binding agent capable of “controlling… inflammatory responses associated with activation of TLRs (e.g.,… TLR9)” such as “infectious diseases, cardiovascular disease, cancer, bacterial sepsis, multiple sclerosis, systemic lupus erythematosus, rheumatoid arthritis, COPD, obesity and psoriasis” (as taught by Sullenger) would similarly find use in the treatment of IBS, based further on the teaching by Kandimalla et al that other “TLR9 antagonist compounds” find “use in the… treatment of… inflammation, inflammatory bowel disease, lupus… infection, sepsis, cancer” and so on (Abstract).
Accordingly, claim 18 is also rejected as prima facie obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611